DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-26, 28-36, 38-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,7-10,21,23-38 of copending Application No. 16/714310. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same article and method, and all limitations in the current claims are recited in 16/714310.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529).
	As to claim 21, 23, 31, and 33 Chu teaches a modular electric wall heater comprising a flame simulator 50.
	Chu teaches providing to an user modular components of an simulated fireplace including panels 80, 30, 40 of a fireplace housing, an electric heater 11, a flame generator 20, which are to be installed independently of each other. (see Chu paragraph 0010,): “the various heater components can be independently produce and delivered, increases production efficiency, and to save space and transportation costs by disassembling the heater unit during transportation.”
Chu does not teach a connector cable.  Conroy teaches a simulated fireplace assembly comprising a flame generator and that is connected to a heater, at connector port 74 in the heater, with a connector cable (see figures 1 and 3).  It would have been obvious to one of ordinary skill in the art to connect the electric modules of the Chu assembly with connector cables as taught by Conroy, as a routine expedient for providing electric connections for operation that is easy to assembly and disassemble.
Chu does not explicitly teach installing these components in a cabinet.  McDonald teaches a flame simulator with a heater and further that the simulated electric fireplace can be installed in a cabinet (see paragraph 0023).  It would have been obvious to one of ordinary skill in the art to installing the modular fireplace assembly of Chu in a cabinet as taught by McDonald since it appears the modular assembly is intended for the same sort of cabinet shown by McDonald anyway and would have yielded predictable results.
As to claim 28 and 38, Chu teaches at least three panels 30, 80, 40, 50, 70 that are installed independently of one another and the other modules of the modular assembly (see figure 1).

Claim 22, 24, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Lu (US-10247375).
As to claim 22 and 24, 32, and 34, Chu does not explicitly teach a DC connector cable.  Lu teaches an electric fireplace and includes a control board 41 that provides a DC power source for a lamp 40 connected by a wire 45  (see Lu figure 4 column 3 lines 36-65).  It would have been obvious to one of ordinary skill in the art to connect the flame simulator of Chu with a DC connector cable as taught by Lu, in order to provide low voltage DC to, e.g. LEDs or other DC electrical devices of the flame simulator.

Claims 25, 26, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Bourne (US-2018/0347820).
As to claim 25 and 35, Chu teaches a “fake ash” component 60 in a grate. (see Chu paragraph 0018, figure 1).  Chu does not explicitly say a log, but the “fake ash” component would likely resemble the remains of a burnt log, though it is not an actual pile of ash, and is thereby an obvious variant of the claimed simulated log.  Bourne teaches a electric fireplace with imitation logs 18 supported by a grate 22 (see Bourne figures 1, 2a-c).  It would have been obvious to include a simulated log and grate as taught by Bourne in a modular component of the modular assembly as taught by Chu in order to simulate the appearance of a burning log and as an obvious variant based on a known design.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Bourne (US-2017/0211814).
As to claims 30 and 40, Chu teaches a control board (see paragraph 0018, 0019) but does not teach a processor. Bourne ‘814 teaches a simulated fireplace with a processor for controlling the various functions of the device (see Bourne ‘814, paragraph 0032).  It would have been obvious to one of ordinary skill in the art to include a processor as taught by Bourne, for controlling the electronic components of the modular assembly of Chu, in order to provide logical control of the device’s operation with predictable results.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 26, 29, 36, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 and 42 are allowed.
Regarding claim 26, 36, and 41, The cited prior art does not teach or suggest a DC connector cable coupled specifically to the grate of the claimed simulated fireplace.  This was previously rejected on the basis of being merely an ornamental difference, but on reconsideration, this limitation is considered more than mere ornamentation and since the art does not suggest it, there is no compelling reason to find it to be obvious in view of the cited art of record.
Regarding Claims 29 and 39, the prior art does not teach foldable panels as claimed.  The previously applied reference to Robl (US-2015/0131275) does not suggest the claimed article and method as Robl does not relate to modular panels of a simulated fireplace installed in a cabinet.  The prior art does teach foldable front panels resembling variations on the conventional bi-fold door of actual fireplaces.  But the claimed foldable panels are not front panels.  Furthermore, the panels being foldable is of particular benefit to the applicant’s modular design when fitting the panels into a cabinet, and such benefit is not clearly demonstrated by the art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636